Citation Nr: 0525497	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-03 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for residuals, fracture of the right tibia and 
fibula. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
December 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In July 2003, the Board remanded the case to the RO for 
further development.  On remand, a RO rating decision in 
February 2005 granted service connection for arthritis of the 
right knee associated with residuals of the fracture of the 
right tibia and fibula and assigned a separate 20 percent 
evaluation effective from May 23, 1995, in addition to the 30 
percent evaluation under Diagnostic Code 5262.  The record 
does not show a notice of disagreement with any aspect of the 
determination regarding the separate rating for arthritis of 
the right knee.  The case was recently returned to the Board 
for appellate consideration of the claim for increase in the 
30 percent evaluation under Diagnostic Code 5262.

The February 2005 rating decision reasonably raises the issue 
of entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  According to 
the February 2005 rating decision, the veteran is rated 100 
percent for prostate cancer from December 2001, and he has 
additional service-connected disabilities independently rated 
60 percent from January 2001.  This matter is not intertwined 
with the issue on appeal and it is being referred to the RO 
for initial consideration.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 


FINDING OF FACT

The manifestations of the disability of the right tibia and 
fibula include malunion and marked disability of the right 
knee; the fracture residuals do not include nonunion with 
loose motion requiring a brace.




CONCLUSION OF LAW

The criteria for disability evaluation in excess of 30 
percent for residuals of a fracture of the right tibia and 
fibula have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.14, 4.71a, Diagnostic Code 5262 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish entitlement to an increased evaluation for his 
right knee disability.  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The November 2000 rating decision, February 2002 statement of 
the case (SOC), and the supplemental statements of the case 
(SSOC) issued in January 2003 and June 2005 apprised the 
veteran of the information and evidence needed to 
substantiate his claim, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  The 
Board decision in July 2003 also provided further relevant 
information regarding the necessary evidence.  In addition, 
March 2003, August 2003 and January 2004 letters, 
collectively, informed the veteran of the provisions of the 
VCAA and advised to identify evidence in support of his claim 
that had not been obtained or submit evidence he felt would 
support his claim.  The correspondence in August 2003, on 
page 1 of the letter, solicited any evidence the veteran had 
pertaining to the claim.

Collectively the correspondence mentioned above advised him 
the evidence he needed to submit to show that he was entitled 
to increased compensation.  The VCAA-specific letters 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication of the claim for 
increase, and as a result the timing of the notice does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini.  However that decision did not prevent 
the Board from finding that the timing defect was nothing 
more than harmless error and as such not prejudicial to the 
claimant.  As explained below the Board concludes that the 
applicable notice and duty to assist requirements have been 
substantially met in this case.  


The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The Board noted previously that the 
August 2003 letter had a specific reference on page 1 that 
invited him to submit any evidence he felt would support his 
claim, which is essentially a statement of the fourth content 
element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA medical examinations in 
development of the claim, and the record has been 
supplemented with other VA clinical records and private 
records.  In addition, pursuant to Board remand, the RO 
obtained a current comprehensive examination that responded 
to the Board's remand directive.  Thus the Board finds the 
development is adequate when read in its entirety, and that 
it satisfied the directives in the remand order and the 
obligations established in the VCAA.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The RO secured current medical 
examinations.  The duty to assist having been satisfied, the 
Board will turn to a discussion of the issue on the merits. 


Analysis

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See  
Powell v. West, 13 Vet. App. 31 (1999); Francisco v. Brown, 7 
Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in instances where a rating is based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that the 
examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, Diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Johnson (Brenda) v. Brown, 9 Vet. App. 7 (1997).  
Clearly the veteran's symptomatology includes limitation of 
motion, and the rating schedule indicates that consideration 
must be given to 38 C.F.R. §§ 4.40 and 4.45, notwithstanding 
the maximum rating available under a different diagnostic 
code.  However limitation of motion has been recognized in 
the separate rating he receives under Diagnostic Code 5010.  
Diagnostic Code 5262 read reasonably is not solely based on 
limitation of motion, and ordinarily consideration must be 
given to 38 C.F.R. §§ 4.40 and 4.45, notwithstanding the 
maximum rating available under a different code, such as 
Diagnostic Code 5257.  See, e.g., VAOPGCPREC 36-97.  

The Board is bound by the precedent opinions of the General 
Counsel of the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  A claimant may not be compensated 
twice for the same symptomatology, as "such a result would 


overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  The evaluation of the same manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14. 

With these principles in mind, the Board observes that the 
veteran receives a separate 20 percent disability evaluation 
for limitation of motion of the right knee based upon 
arthritis and that rating affords due consideration to the 
rating principles under sections 4.40 and 4.45, so to apply 
them again would amount to pyramiding.  Moreover, the 30 
percent evaluation under Diagnostic Code 5262 corresponds to 
the maximum evaluation for instability under Diagnostic Code 
5257 and the same prohibition against pyramiding prevents 
consideration of an increase based upon a separate rating for 
instability, since Diagnostic Code 5262 by its terms cannot 
reasonably be read as solely based on limitation of motion.  
The Board observes that the maximum rating of 40 percent 
under Diagnostic Code 5262 is predicated on nonunion with 
loose motion, a rating that by its terms would not 
necessarily equate with limited motion.  Furthermore the 
provisions of sections 4.40 and 4.45 would not apply to 
rating instability alone since that impairment is not 
predicated on loss of range of motion.  See Johnson (Brenda), 
9 Vet. App. at 11.  

In any event, regarding the selection of the rating scheme, 
the Board will adhere to the guiding principles previously 
mentioned and note that shifting diagnostic codes may appear 
harmless but may create confusion as to the criteria employed 
in a disability evaluation and the extent of the service-
connected pathology.  Further, a disability evaluation should 
accurately reflect the impairment of function.  See, e.g., 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§ 4.21.  The Board observes the combined evaluation for the 
knee is currently 40 percent and it does not meet the maximum 
rating available under the amputation rule, so consideration 
may be given to an increased rating.  See 38 C.F.R. § 4.68 
and Diagnostic Codes 5162-5164.   

Of course, the RO may at a later date decide to revise the 
rating scheme for the veteran's knee disability since 
separate ratings are available for limitation of motion and 
instability, and the current rating schemes present 
implications for pyramiding.  It is clear from VAOPGCPREC 23-
97 that in order for separate ratings to be assigned under 
Codes 5257 and 5003, both instability and limitation of 
motion due to arthritis must be present.  The recent VA 
examination confirms instability, albeit not clearly 
identified as lateral instability, and as stated previously 
the veteran receives a separate rating for arthritis based 
limitation of motion of the knee.  There is no ankylosis 
reported so consideration of a higher rating on the basis of 
ankylosis is not warranted.  Although the veteran referenced 
a rating for osteomyelitis in August 2003, there is no 
evidence of osteomyelitis on a bone scan in May 2002, and in 
any event that rating even if applicable would be separate 
from an evaluation under Diagnostic Code 5262.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5000.

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent.  38 C.F.R. § 4.71a; Diagnostic Code 5262.  The 
ratings for shortening of bones of the lower extremity 
provide a 10 percent evaluation for shortening 1\1/4\ to 2 
inches (3.2 cms. to 5.1 cms.), but this rating is not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  Diagnostic Code 5275.  

The Board concludes that the record does not allow for the 
maximum rating under Diagnostic Code 5262.  For example, the 
August 2000 VA examination did not show nonunion as the X-ray 
was read as showing a well-healed fracture of the right tibia 
and fibula.  The veteran complained of pain and limited 
ability to walk or climb stairs and it was noted that he 
guarded these movements.  The examiner noted the veteran 
denied swelling, redness, effusion and edema of the knee and 
that none of these manifestations was observed.  The veteran 
did not display significant instability or crepitus.  In 
addition, contemporaneous VA outpatient records contained an 
X-ray late in 1999 that was not read as showing nonunion.  
Private medical records through the late 1990's show recorded 
manifestations of other disorders but no reference to 
nonunion of the right tibia and fibula fracture.  
Furthermore, the VA clinical records showing treatment 
directed to the traumatic arthritis of the right knee early 
in 2002 noted he was being issued a knee brace.  The VA 
examiner in September 2002 did not report nonunion or 
instability, but noted the veteran wore a knee brace on the 
right knee. 

More recently, a VA examiner in February 2004 reported 
findings that included limited motion, marked quadriceps 
atrophy and varus and valgus instability but specifically 
stated there was a malunion but no evidence of nonunion of 
the proximal tibia and fibula fracture.  Furthermore, the 
examiner stated that the brace was not for support of the 
fracture.  The examiner reported no motion about the old 
fracture site and that the veteran showed markedly limited 
walking ability.  Thus, the disability is more clearly 
approximated in the 30 percent evaluation that contemplates 
malunion with marked knee disability.  The examiner's 
evaluation in 2004 is clearly adequate and relevant to the 
rating issue since the presence of nonunion is a critical 
rating element needed to support the highest evaluation of 40 
percent.  As presented, it is clear that the elements for 
this rating are collective rather than independent bases for 
the rating.  Accordingly, there is no question of which 
rating is more nearly approximated and the benefit of the 
doubt rule is not for application on this case. 

Finally, the Board has also considered whether an evaluation 
in excess of 30 percent is warranted on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1), as the record shows that 
the RO considered the rating but did not find that the record 
warranted its application.  However, the evidence of record 
does not demonstrate that the right knee residuals from the 
tibia fracture result in a disability picture that is unusual 
and exceptional in nature. There is no indication that the 
condition has required frequent hospitalization, or that that 
it markedly interferes with employment so as to render 
impractical the application of the regular schedular 
standards.  The VA examiner in 2004 opined the overall 
disability including the separately rated right knee 
arthritis would render the veteran unemployable, but that 
does not render inapplicable the schedular standards as they 
relate to the rating under Diagnostic Code 5262.  The 30 
percent evaluation recognizes marked impairment of the knee.  
Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

A disability evaluation in excess of 30 percent for 
residuals, fracture of the right tibia and fibula is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


